 



EXHIBIT 10.3
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of February 28, 2006 (the “Amendment Closing Date”),
and is entered into by and among PARAMOUNT PETROLEUM CORPORATION, a Delaware
corporation (the “Borrower”), each of the financial institutions party to the
Credit Agreement referenced below (collectively the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (the “Agent”).
     WHEREAS, the Borrower, the Agent, and the Lenders, among others, have
entered into that certain Amended and Restated Credit Agreement (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
dated as of July 26, 2005; and
     WHEREAS, the Borrower has requested that the Agent and the Lenders amend
the Credit Agreement to: (a) add a special revolving line of credit in the
amount of $25,000,000 for the period from February 28, 2006 through June 30,
2006; and (b) amend the Credit Agreement in other respects, and the Agent and
the Lenders have agreed to each of the foregoing requests all on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth in the Credit Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Initially capitalized terms used but not otherwise
defined in this Amendment have the meanings given thereto in the Credit
Agreement, as amended hereby.
ARTICLE II
AMENDMENTS
     Section 2.1 Amendment to Section 1.1. Section 1.1 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
     “1.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a credit facility of up to One
Hundred Ninety Million Dollars ($190,000,000) to the Borrower from time to time
during the term of this Agreement (the “Base Facility”), plus, during the
Special Revolving Line of Credit Period only, the Special Revolving Lenders
agree to make available to the Borrower an additional Special Revolving Line of
Credit of up to Twenty-five Million Dollars ($25,000,000), for a total facility
of Two Hundred Fifteen Million Dollars ($215,000,000) (the “Total Facility”).
The Base Facility shall be composed of a revolving line of credit consisting of

Page 1



--------------------------------------------------------------------------------



 



Revolving Loans and Letters of Credit described herein and the Special Revolving
Line of Credit shall consist of Special Revolving Loans described herein.”
     Section 2.2 Amendment to Section 1.2. A new subsection (j) is hereby added
to Section 1.2 of the Credit Agreement to read in its entirety as follows:
     “(j) Special Revolving Line of Credit.
     (i) In addition to the Revolving Loans described in Section 1.2(a), subject
to the satisfaction of the conditions precedent set forth in Article 8 below,
each Special Revolving Lender severally, but not jointly, agrees, upon the
Borrower’s request from time to time on any Business Day during the Special
Revolving Line of Credit Period, to make Special Revolving Loans to the Borrower
in amounts not to exceed such Special Revolving Lender’s Pro Rata Share of
Special Availability.
     (ii) At all times during the Special Revolving Line of Credit Period, the
first Twenty-five Million Dollars ($25,000,000) of Revolving Loans outstanding
under this Agreement shall be considered Special Revolving Loans.
     (iii) On the Special Revolving Line of Credit Termination Date, the Special
Revolving Line of Credit will terminate. No Special Revolving Loans will be made
on or after the Special Revolving Line of Credit Termination Date. On the
Special Revolving Line of Credit Termination Date, the Borrower shall pay to the
Agent, for the account of the Special Revolving Lenders, the outstanding
principal balance of the Special Revolving Loans.
     (iv) All Special Revolving Loans shall be Base Rate Loans and shall bear
interest at the rate of interest applicable to Base Rate Revolving Loans.
     (v) Notwithstanding anything to the contrary set forth in Section 2.1(a),
the Borrower shall pay to the Agent, for the sole benefit of the Special
Revolving Lenders, interest accrued on all Special Revolving Loans, in arrears,
on the first day of each month and on the Termination Date.
     (vi) Any Special Revolving Lender may agree with any other Lender to assign
to such Lender all, or any ratable part of, the Special Revolving Loans and the
other rights and obligations of such Special Revolving Lender with respect to
the Special Revolving Loans. The Borrower agrees to promptly execute and deliver
replacement promissory notes as reasonably requested by the Agent to evidence
assignments of the Special Revolving Loans in accordance herewith.

Page 2



--------------------------------------------------------------------------------



 



     (vii) Unless otherwise provided for in this Agreement, all provisions of
this Agreement applicable to Revolving Loans shall be applicable to Special
Revolving Loans and the term ‘Revolving Loans’ shall be deemed to include
Special Revolving Loans.”
     Section 2.3 New Definitions. The following new definitions are hereby added
to Annex A to the Credit Agreement in proper alphabetical order to read in their
entirety as follows:
     “‘Base Facility’ shall have the meaning set forth in Section 1.1.”
     “‘Second Amendment Date’ means February 28, 2006.”
     “‘Special Availability’ means, at any time: (a) the lesser of: (i) the
Special Revolving Line of Credit less the Aggregate Revolver Outstandings
consisting of Special Revolving Loans; or (ii) Availability.”
     “‘Special Revolving Lenders’ means, as of the Second Amendment Date, Bank
of America, N.A., and thereafter, collectively, Bank of America, N.A., and each
assignee of any portion of the Special Revolving Lenders’ respective interests
in the Special Revolving Line of Credit.”
     “‘Special Revolving Line of Credit’ means, subject to the terms and
provisions of this Agreement, a line of credit for Revolving Loans in an amount
not to exceed Twenty-five Million Dollars ($25,000,000).”
     “‘Special Revolving Line of Credit Period’ means the period of time from
the Second Amendment Date to the Special Revolving Line of Credit Termination
Date.”
     “‘Special Revolving Line of Credit Termination Date’ means the earlier to
occur of: (a) the Termination Date, (b) June 30, 2006, and (c) upon at least two
(2) Business Days’ prior notice, Borrower’s delivery to the Agent of written
notice of termination, provided that upon the effective date of any such notice
of termination, the outstanding Obligations shall be One Hundred Ninety Million
Dollars ($190,000,000) or less.”
     “‘Special Revolving Loans’ means Revolving Loans made pursuant to the
Special Revolving Line of Credit.”
     Section 2.4 Amendment to the Definition of “Aggregate Revolver
Outstandings” in Annex A to the Credit Agreement. The definition of “Aggregate
Revolver Outstandings” in Annex A to the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
     “‘Aggregate Revolver Outstandings’ means, at any date of determination: the
sum of: (a) the unpaid balance of Revolving Loans, including Special Revolving
Loans; (b) the aggregate amount of Pending Revolving Loans,

Page 3



--------------------------------------------------------------------------------



 



including Special Revolving Loans; (c) one hundred percent (100%) of the
aggregate undrawn face amount of all outstanding Letters of Credit; and (d) the
aggregate amount of any unpaid reimbursement obligations in respect of Letters
of Credit.”
     Section 2.5 Amendment to the Definition of “Borrowing” in Annex A to the
Credit Agreement. The definition of “Borrowing” in Annex A to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
     “‘Borrowing’ means a borrowing hereunder consisting of Revolving Loans made
on the same day by the Lenders to the Borrower, by Bank in the case of a
Borrowing funded by Non-Ratable Loans, by the Agent in the case of a Borrowing
consisting of an Agent Advance, the issuance of Letters of Credit hereunder, or
consisting of Special Revolving Loans made on the same day by the Agent on
behalf of the Special Revolving Lenders.”
     Section 2.6 Amendment to the Definition of “Maximum Revolver Amount” in
Annex A to the Credit Agreement. The definition of “Maximum Revolver Amount” in
Annex A to the Credit Agreement is hereby amended and restated to read in its
entirety as follows:
     “‘Maximum Revolver Amount’ means One Hundred Ninety Million Dollars
($190,000,000) plus, during the Special Revolving Line of Credit Period, the
amount of the Special Revolving Line of Credit.”
     Section 2.7 Amendment to the Definition of “Termination Date” in Annex A to
the Credit Agreement. The definition of “Termination Date” in Annex A to the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
     “‘Termination Date’ means the earliest to occur of: (i) the Stated
Termination Date; (ii) the date the Base Facility is terminated either by the
Borrower pursuant to Section 3.2 or by the Required Lenders pursuant to
Section 9.2; and (iii) the date this Agreement is otherwise terminated for any
reason whatsoever pursuant to the terms of this Agreement.”
     Section 2.8 Amendment to Schedules. Schedule A-1 of the Credit Agreement is
hereby amended and restated in full by replacing it with Schedule A-1 attached
to this Amendment.
ARTICLE III
CONDITIONS
     Section 3.1 Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in form and
substance satisfactory to the Agent:

Page 4



--------------------------------------------------------------------------------



 



     (a) The representations and warranties contained herein and in the Credit
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date;
     (b) No Default or Event of Default shall have occurred and be continuing;
     (c) The Borrower shall have delivered to the Agent an executed original of
this Amendment together with facsimile copies of all acknowledgements (with
originals to follow within five Business Days following the Amendment Closing
Date);
     (d) The Borrower shall have paid to the Agent all fees, costs, and expenses
owed to and/or incurred by the Agent arising in connection with this Amendment,
including but not limited to the Amendment Fee set forth in Section 4.3 of this
Amendment;
     (e) The Agent shall have received an executed promissory note from the
Borrower for Bank of America, N.A., as a Lender, to reflect its Commitment,
including its Commitment to make Special Revolving Loans;
     (f) If required, the Agent shall have received evidence satisfactory to it
that the Term Loan Agent and the Term Loan Lenders have consented to the terms
and conditions of this Amendment;
     (g) The Agent shall have received such other documents, corporate
resolutions, corporate certificates, legal opinions and information, including,
without limitation, any third party consents, that the Agent shall require, each
in form and substance satisfactory to the Agent; and
     (h) All proceedings taken in connection with the transactions contemplated
by this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Acknowledgment of the Borrower. The Borrower hereby represents
and warrants that the execution and delivery of this Amendment and compliance by
the Borrower with all of the provisions of this Amendment: (a) are within the
powers and purposes of the Borrower; (b) have been duly authorized or approved
by the board of directors of the Borrower; and (c) when executed and delivered
by or on behalf of the Borrower will constitute valid and binding obligations of
the Borrower, enforceable in accordance with their terms. The Borrower reaffirms
its obligation to pay all amounts due to the Agent or the Lenders under the Loan
Documents in accordance with the terms thereof, as modified hereby. The Borrower
hereby represents and warrants to the Agent and the Lenders that neither the
consent of the Term Loan Lenders nor of the Term Loan Agent is required under
the terms of either the Amended and

Page 5



--------------------------------------------------------------------------------



 



Restated Intercreditor Agreement or the Term Loan Documents in order to
consummate the transactions and amendments contemplated by this Amendment. In
the alternative, if any such consent by the Term Loan Lenders or the Term Loan
Agent is required, such consent has been obtained and delivered to the Agent, in
form and substance satisfactory to the Agent, on or before the date of this
Amendment.
     Section 4.2 Consent to Release of Casualty Insurance Proceeds. Pursuant to
the terms and conditions of the Loan Documents and the Amended and Restated
Intercreditor Agreement, the Agent, on behalf of the Lenders (including, but not
limited to, the Lenders Société Générale and Citibank (West), FSB), has a junior
security interest in the fixed assets of the Borrower. The Agent is advised and
directed by the Lenders to release any beneficial security interest in casualty
insurance proceeds, excluding any amounts attributable to business interruption,
in an amount not to exceed $4,000,000 in the aggregate, arising out of the fire
in a crude unit heater of the Borrower that occurred during August, 2005. The
foregoing direction includes, but is not limited to, the execution of any
document with the Term Loan Agent to evidence such release. In accordance with
the terms of the Credit Agreement, Bank of America, N.A., in its capacity as
Agent and on behalf of the Lenders, may direct the disposition of insurance
proceeds attributable to business interruption.
     Section 4.3 Amendment Fee. Immediately upon the execution of this
Amendment, the Borrower shall pay to the Agent a fee for the account of the
Agent in an amount equal to $25,000 (“Amendment Fee”) which Amendment Fee shall
be fully earned as of the Amendment Closing Date.
     Section 4.4 Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Credit Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect. Nothing contained in this Amendment shall in any way impair the validity
or enforceability of the Loan Documents, as modified hereby, or alter, waive,
annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein, except as
otherwise specifically provided in this Amendment. Subject to the terms of this
Amendment, any lien and/or security interest granted to the Agent, for the
benefit of the Lenders, in the Collateral set forth in the Loan Documents shall
remain unchanged and in full force and effect and the Credit Agreement and the
other Loan Documents shall continue to secure the payment and performance of all
of the Obligations.
     Section 4.5 Parties, Successors and Assigns. This Amendment shall be
binding upon and shall inure to the benefit of the Borrower, the Agent, the
Lenders, and their respective successors and assigns.
     Section 4.6 Counterparts. This Amendment may be executed in one or more
counterparts and by telecopy, each of which when so executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same instrument.
     Section 4.7 EFFECT OF WAIVER. NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
THE AGENT TO OR OF ANY BREACH OF OR DEVIATION FROM ANY

Page 6



--------------------------------------------------------------------------------



 



COVENANT, DUTY, OR CONDITION SET FORTH IN THE CREDIT AGREEMENT SHALL BE DEEMED A
CONSENT OR WAIVER TO OR OF ANY OTHER BREACH OF OR DEVIATION FROM THE SAME OR ANY
OTHER COVENANT, DUTY, OR CONDITION. NO FAILURE ON THE PART OF THE AGENT OR ANY
LENDER TO EXERCISE, NO DELAY IN EXERCISING, AND NO COURSE OF DEALING WITH
RESPECT TO, ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AMENDMENT, THE CREDIT
AGREEMENT, OR ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER, OR PRIVILEGE UNDER
THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR
PRIVILEGE. THE RIGHTS AND REMEDIES PROVIDED FOR IN THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS AND REMEDIES
PROVIDED BY LAW.
     Section 4.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
     Section 4.9 Expenses of Agent. Without limiting the terms and conditions of
the Loan Documents, the Borrower agrees to pay on demand: (a) all costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all subsequent amendments, modifications, and supplements
hereto or thereto, including without limitation, the costs and fees of the
Agent’s legal counsel; and (b) all costs and expenses reasonably incurred by the
Agent in connection with the enforcement or preservation of any rights under the
Credit Agreement, this Amendment, and/or the other Loan Documents, including
without limitation, the costs and fees of the Agent’s legal counsel and the
costs and fees associated with any environmental due diligence conducted in
relation hereto.
     Section 4.10 Choice of Law; Jury Trial Waiver. This Amendment shall be
governed by and construed according to the laws of the State of California
(without regard to conflicts of law principles thereof). EACH OF THE PARTIES
HERETO WAIVES ITS RIGHT TO A TRIAL BY JURY, IF ANY, IN ANY ACTION TO ENFORCE,
DEFEND, INTERPRET, OR OTHERWISE CONCERNING THIS AMENDMENT.
     Section 4.10 Total Agreement. This Amendment, the Credit Agreement, and all
other Loan Documents shall constitute the entire agreement between the parties
relating to the subject matter hereof, and shall rescind all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof, and shall not be changed or terminated orally.
[Remainder of Page Intentionally Left Blank]

Page 7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed and delivered this
Amendment as of the day and year first written above.

                  “BORROWER”    
 
                PARAMOUNT PETROLEUM CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:   Craig H. Studwell    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  “AGENT”    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:
Name:   /s/ Todd R. Eggertsen
 
Todd R. Eggertsen    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  “BANK”    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:   /s/ Todd R. Eggertsen    
 
           
 
  Name:   Todd R. Eggertsen    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  “LENDERS”    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Todd R. Eggertsen    
 
           
 
  Name:   Todd R. Eggertsen    
 
  Title:   Vice President    
 
                SOCIÉTÉ GÉNÉRALE    
 
           
 
  By:   /s/ Chung-Taek Oh    
 
           
 
  Name:   Chung-Taek Oh    
 
  Title:   Associate    
 
           
 
  By:   /s/ Nancy Obler    
 
           
 
  Name:   Nancy Obler    
 
  Title:   Managing Director    
 
                CITIBANK (WEST), FSB    
 
           
 
  By:   /s/ Hillary Savoie    
 
           
 
  Name:   Hillary Savoie    
 
  Title:   Vice President    
 
                BNP PARIBAS    
 
           
 
  By:   /s/ Jordan Nenoff    
 
           
 
  Name:   Jordan Nenoff    
 
  Title:   Director    
 
           
 
  By:   /s/ Keith Cox    
 
           
 
  Name:   Keith Cox    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ Simon Melchior    
 
           
 
  Name:   Simon Melchior    
 
  Title:   Assistant Vice President    
 
           
 
  By:   /s/ Vincent Lauras    
 
           
 
  Name:   Vincent Lauras    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



          Each of the undersigned acknowledges that its consent is not required,
but nevertheless does hereby consent to the foregoing Amendment. Each of the
undersigned hereby reaffirms its obligations under its Non-Recourse Suretyship
Agreement, Pledge Agreement, and all other documents executed by it in favor of
the Agent and/or the Lenders (collectively, the “Suretyship Agreements”) and
acknowledges and agrees that the Suretyship Agreements remain in full force and
effect and the Suretyship Agreements are hereby ratified and confirmed. The
signatures of the undersigned shall be fully effective even if other persons
named below fail to sign this acknowledgment. The failure to obtain the
signature of any of the undersigned shall not effect the obligations, under the
terms of the Suretyship Agreements, of the persons listed below, including but
not limited to the person who fails to sign.

         
 
  /s/ W. Scott Lovejoy
 
W. SCOTT LOVEJOY    
 
       
 
  /s/ Mark R. Milano    
 
       
 
  MARK R. MILANO    
 
       
 
  /s/ Jerrel C. Barto    
 
       
 
  Jerrel C. Barto, Trustee of the Jerrel C.
and Janice D. Barto Living Trust, u/d/t    
 
  dated March 18, 1991    
 
       
 
  /s/ Janice D. Barto    
 
       
 
  Janice D. Barto, Trustee of the Jerrel C.
and Janice D. Barto Living Trust, u/d/t    
 
  dated March 18, 1991    
 
       
 
  /s/ Craig C. Barto    
 
       
 
  Craig C. Barto, Trustee of the Craig C.Barto
and Gisele M. Barto Living Trust , u/d/t    
 
  dated April 5, 1991    
 
       
 
  /s/ Gisele M. Barto    
 
       
 
  Gisele M. Barto, Trustee of the Craig C. Barto
and Gisele M. Barto Living Trust, u/d/t    
 
  dated April 5, 1991    

 



--------------------------------------------------------------------------------



 



          Each of the undersigned acknowledges that its consent is not required,
but nevertheless does hereby consent to the foregoing Amendment. Each of the
undersigned hereby reaffirms its obligations under its Guaranty Agreement,
Security Agreement, Deed of Trust with Power of Sale, Assignment of Leases and
Rents, Security Agreement, Fixture Filing and Financing Statement, and all other
documents executed by it in favor of the Agent and/or the Lenders (collectively,
the “Guaranty Agreements”) and acknowledges and agrees that the Guaranty
Agreements remain in full force and effect and the Guaranty Agreements are
hereby ratified and confirmed. The signatures of the undersigned shall be fully
effective even if other persons named below fail to sign this acknowledgment.
The failure to obtain the signature of any of the undersigned shall not effect
the obligations, under the terms of the Guaranty Agreements, of the persons
listed below, including but not limited to the person who fails to sign.

                  Paramount of Oregon, Inc., an Oregon corporation    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:   Craig H. Studwell    
 
  Title:   Senior Vice President    
 
                Paramount of Washington, Inc., a Washington corporation    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:
Title:   Craig H. Studwell
Senior Vice President    
 
                Point Wells, LLC, a Washington limited
liability company    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:   Craig H. Studwell    
 
  Title:   Assistant Manager    

 